IN THE SUPREME COURT OF IOWA
                               No. 11–1020

                            Filed July 18, 2014


STATE OF IOWA,

      Appellee,

vs.

GABRIEL DETRACE TAYLOR,

      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Linn County, Ian K.

Thornhill, Judge.



      An offender convicted of first-degree robbery committed as a

juvenile appeals mandatory minimum sentence as cruel and unusual

punishment under the Iowa Constitution.        DECISION OF COURT OF

APPEALS     VACATED;       DISTRICT    COURT      SENTENCE   VACATED;

REMANDED FOR RESENTENCING.



      Mark C. Smith, State Appellate Defender, and Nan N. Jennisch,

Assistant Appellate Defender, for appellant.



      Thomas J. Miller, Attorney General, Bridget A. Chambers,

Assistant Attorney General, Gerald A. Vander Sanden, County Attorney,

and Nicholas G. Maybanks and Jason A. Burns, Assistant County

Attorneys, for appellee.
                                         2

CADY, Chief Justice.

        Gabriel Taylor was convicted of first-degree robbery for a crime he

committed when he was seventeen years of age. As required by statute,

Taylor was sentenced to a term of imprisonment not to exceed twenty-five

years. Another statute required Taylor to serve at least seventy percent

of his sentence before he was eligible for parole. Taylor challenges his

sentence as cruel and unusual punishment under the Iowa Constitution.

For the reasons expressed in State v. Lyle, ___ N.W.2d ___ (Iowa 2014),

filed   on   this    date,   we    conclude   the   mandatory    sentence       was

unconstitutional under the cruel and unusual punishment provision of

the Iowa Constitution. We vacate the sentence and remand the case to

the district court for resentencing.

        I. Background Facts and Proceedings.

        Gabriel Taylor was seventeen years old when he committed the

crime of robbery in the first degree.         Along with two companions, he

robbed the occupants of an apartment, and one of his companions shot

one of the occupants in the head.             He was prosecuted as an adult,

convicted    of     first-degree   robbery,   and   sentenced   to   a   term    of

incarceration not to exceed twenty-five years.             Under statute, this

sentence was mandatory. See Iowa Code § 902.9(2) (2009). Additionally,

under statute, Taylor was required to serve seventy percent of the

sentence before being eligible for parole.          See id. § 902.12(5).   Taylor

appealed from his judgment and sentence. We transferred his case to

the court of appeals. The court of appeals affirmed the sentence. Taylor

sought further review, which we granted.             On appeal, he claims his

sentence violated article I, section 17 of the Iowa Constitution, which

prohibits cruel and unusual punishment. Iowa Const. art. I, § 17.
                                     3

      II. Disposition.

      Based on the reasoning and our holding in Lyle, ___ N.W.2d at ___,

we vacate the sentence imposed on Taylor and remand the case for

resentencing under the standards set forth in Lyle.

      DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT SENTENCE VACATED; REMANDED FOR RESENTENCING.

      All justices concur except Waterman, Mansfield, and Zager, JJ.,

who dissent for the reasons set forth in the dissenting opinions in State

v. Lyle, ___ N.W.2d ___, ___ (Iowa 2014).